> Exhibit 10.1
> 
> 
> 
> TELTRONICS, INC.
> 
> 
> 
> AMENDED AND RESTATED
> EMPLOYMENT AGREEMENT
> 
> 
> 
>      THIS AMENDED AND RESTATED AGREEMENT ("Agreement") made as of August 31,
> 2001 by and between TELTRONICS, INC., a Florida corporation (the "Company")
> having its principal place of business at 2150 Whitfield Industrial Way,
> Sarasota, Florida 34243, and Ewen Cameron (the "Employee") currently residing
> at 4243 Escondito Circle, Sarasota, Florida 34238.
> 
> BACKGROUND INFORMATION
> 
>      The Company wishes to secure the continued employment services of the
> Employee for a definite period of time and upon the particular terms and
> conditions hereinafter set forth. Employee and the Company previously entered
> an Employment Agreement as of January 1, 1995, amended and restated as of May
> 1, 1999, which Employee and the Company now intend to amend and restate by
> execution of this Agreement. The Employee is willing to continue to be so
> employed. Accordingly, Employee and the Company agree as follows:
> 
> OPERATIVE PROVISIONS
> 
>      1.     Employment and Term.
> 
>              The Company hereby employs Employee and the latter hereby accepts
> employment by the Company for the period commencing September 1, 2001 and
> expiring December 31, 2011, which employment shall be automatically extended
> for a successive five (5) year period at the option of the Employee
> exercisable by written notice to the Company at least ninety (90) days prior
> to December 31, 2011, unless it is terminated during the pendency of any such
> period, whether initial or extended, by the occurrence of one of the events
> described in paragraph 8 of this Agreement.
> 
>      2.     Duties.
> 
>             During the term of this Agreement, whether initial or extended,
> the Employee shall render to the Company services as Chief Executive Officer
> and President, and shall perform such duties as may be designated by and
> subject to the supervision of the Company's Board of Directors, and shall
> serve in such additional capacities appropriate to his responsibilities and
> skills as shall be designated by the Company, through action of its Board of
> Directors. During such period, the Employee shall devote such attention, time
> and energies to the business and affairs of the Company
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> (subject to the terms of paragraph 4 below) and will use his best efforts to
> promote the interests and reputation of the Company; provided that he may
> pursue such non-competitive activities as do not materially interfere with the
> performance of his obligations hereunder. Any question of interpretation which
> may arise under the preceding proviso shall be resolved by majority decision
> of the Company's Board of Directors. During the term of this Agreement,
> without his written consent, the Company shall not require Employee to perform
> services at any location other than headquarters of the Company located in
> Sarasota, Florida.
> 
>      3.     Compensation.
> 
>             For the services to be rendered by the Employee under this
> Agreement the Company shall pay him, while he is rendering such services and
> performing his duties hereunder, and the Employee shall accept as full payment
> for such service, a base compensation of $325,000 per year (as of May 1, 1999)
> (inclusive of any amounts subject to employment related withholding
> requirements), payable in arrears in equal installments on the last business
> day of each month occurring during the period of employment or otherwise as
> the parties may agree. Such base compensation shall be increased on the first
> day of January of each year. The next increase shall occur on January 1, 2002
> by Twenty-Five Thousand Dollars ($25,000), and may from time to time be
> supplemented by discretionary bonuses or other benefits payable from time to
> time , all as determined by action of the Company's Board of Directors. The
> Company shall have the right to pay the increases in base compensation and any
> discretionary bonus in the form of securities of the Company or any of its
> subsidiaries with the written approval of the Employee.
> 
>             In addition to the compensation described in this paragraph,
> Employee shall be eligible to participate in any stock option plan that may be
> adopted by the Company from time to time. In the event of change of control or
> the Employee's termination, any outstanding or already granted stock options
> that the Employee may have received from the Company shall be deemed to be
> fully vested as of the signing of this Agreement.
> 
>      4.     Vacation; Fringe Benefits; Reimbursement of Expenses.
> 
>             The Employee shall be entitled to five (5) weeks of fully paid
> vacation annually during the initial and each extended term of this Agreement.
> He shall be entitled to receive monetary or other valuable consideration for
> vacation time to which he is entitled but does not take provided
> 
> -2-
> 
> --------------------------------------------------------------------------------
> 
> he takes such compensation within that given vacation period year. At the
> Employee's discretion he shall notify the Company as to whether or not he
> intends to take his full vacation time or request the Company to pay monetary
> value for unused time. If he fails to do so by the end of the year, the
> vacation time is lost and the Employee cannot receive monetary compensation
> after December 31st of any given year. The timing of vacation periods shall be
> within the discretion of the Company, reasonably exercised so as not to
> unnecessarily inconvenience the Employee.
> 
>             During this period of employment hereunder, the Employee shall
> further be entitled to (a) such leave by reason of physical or mental
> disability or incapacity and to such participation in medical and life
> insurance, pension benefits, disability and other fringe benefit plans as the
> Company makes generally available to all of its executive employees from time
> to time; (b) reimbursement for all normal and reasonable expenses necessarily
> incurred by him in the performance of his obligations hereunder, subject to
> such reasonable substantiation requirements as may be imposed by the Company;
> and (c) a luxury automobile suitable for Employee as an executive officer of
> the Company, all costs of which including specifically but not exclusively
> acquisition, maintenance, insurance and operation shall be paid by the
> Company.
> 
>      5.     Proprietary Interests.
> 
>             During and after the expiration of his term of employment with the
> Company, the Employee shall not communicate or divulge to, or use for the
> benefit of, any individual , association, partnership, limited partnership,
> trust, corporation or other entity except the Company, any proprietary
> information of the Company received by the Employee by virtue of such
> employment, without being in receipt of the Board of Directors of the
> Company's written consent to do so.
> 
>      6.     Restrictive Covenant.
> 
>             During the term of his employment hereunder, the Employee shall
> not, directly or indirectly, engage in or become an owner of, render any
> service to, enter the employment of, or represent or solicit for any business
> which competes with any activity of the Company conducted at any time during
> the Employee's period of employment and which is located or active in any
> country in which the Company shall maintain or intend to maintain any
> activity. The parties expressly agree that the duration and geographical area
> of this restrictive covenant are reasonable.
> 
> 
> -3-
> 
> --------------------------------------------------------------------------------
> 
>             This covenant shall be construed as an agreement independent of
> any other provision herein, and the existence of any claim or cause of action
> of the Employee against the Company regardless of how arising, shall not
> constitute a defense to the enforcement by the Company of its terms. If any
> portion of the covenant is held by a court of law to be unenforceable with
> respect either to its duration or geographical area, for whatever reason, it
> shall be considered divisible both as to time and geographical area, so that
> each month of the specified period shall be deemed a separate period of time
> and each country or political subdivision thereof a separate geographical
> area, resulting in an intended requirement that the longest lesser period of
> time or largest lesser geographical area found by such court to be a
> reasonable restriction shall remain an effective restrictive covenant,
> specifically enforceable against the Employee.
> 
>             Notwithstanding any statement contained in this paragraph 6 to the
> contrary, legal or beneficial ownership by the Employee of a less than five
> percent (5%) interest in a competitive corporation at least one class of
> capital stock of which is publicly traded on a national or regional stock
> exchange or by means of an electronic interdealer quotation system, shall not
> be deemed to constitute a breach by the Employee of the terms hereof.
> 
>      7.     Remedies for Breach of Employee's Obligations.
> 
>             The parties agree that the services of the Employee are of a
> personal, specific, unique and extraordinary character and cannot be readily
> replaced by the Company. They further agree that in the course of performing
> his services, the Employee will have access to various types of proprietary
> information of the Company, which, if released to others or used by the
> Employee other than for the benefit of the Company, in either case without the
> Company's consent, could cause the Company to suffer irreparable injury.
> Therefore, the obligations of the Employee established under paragraphs 5 and
> 6 hereof shall be enforceable both at law and in equity, by injunction,
> specific performance, damages or other remedy; and the right of the Company to
> obtain any such remedy shall be cumulative and not alternative and shall not
> be exhausted by any one or more uses thereof.
> 
>      8.     Modification and Termination.
> 
>             a.     Modification.   This Agreement may be amended or modified
> only with the mutual written consent of the parties, and in its present form
> comprises the entire agreement between the parties.
> 
> 
> -4-
> 
> --------------------------------------------------------------------------------
> 
>             b.     Termination - General.   This Agreement is subject to
> termination prior to the expiration of its initial or any extended term: (i)
> if by the Employee, upon delivery to the Company of written notice of such
> intention;(ii) if by the Company, upon the occurrence of the complete
> discontinuance of the Company's activities; and (iii) In the event that the
> Company is sold, merged or there is a change of control with any person,
> persons or entity, the Employee shall have the right to terminate this
> contract and receive all compensation due to the Employee including all of his
> future salary and benefits that would have been due him under this Agreement
> shall be paid in full on or before the closing date of said sale, merger or
> change of control. The amount due will be equal to the amount calculated by
> the compensation at full salary and benefits, including salary, medical
> expense, auto allowance and vacation that the Employee would have received if
> the contract was to have gone to its full term with no discount or offsets
> relating to timing or any other reason.
> 
>             c.     By Death or Disability.   In the event of the Employee's
> death, his annual compensation including all increases and benefits will
> continue to be paid to his Beneficiary following his death to the full term of
> this Agreement. In the event of disability, the Employee shall be paid his
> annual compensation including all annual increases and benefits on a continual
> basis to the full term of this Agreement and all possible extensions; and
> thereafter, until he either returns to full-time service, he shall be treated
> as being on an authorized leave of absence with full pay and benefits.
> 
>             d.     For Cause.   In the event of a unanimous decision by the
> Board of Directors (excluding Employee), reasonably exercised, to terminate
> Employee's employment due to (i) violation by Employee of paragraph 5 and/or 6
> of this Agreement; or (ii) his conviction by a court of competent jurisdiction
> of any act involving moral turpitude related to his employment by the Company;
> then, upon termination, he shall be entitled to receive full pay in an amount
> equal to the remaining time left on his contract to the full term at his
> annual compensation including all annual increases plus benefits. As a
> condition precedent to the Company's right to terminate this Agreement on the
> basis of clause (ii), it must be able to demonstrate that the Employee has
> been furnished with a copy of and approved in writing, the By-Law provision,
> or of the policy, standard or regulation, which he is being accused of having
> violated, at a time prior to the alleged commission
> 
> -5-
> 
> --------------------------------------------------------------------------------
> 
> of the violation. In any event, the Employee is entitled to full pay and
> benefits to the end of the full term of this Agreement (December 31, 2011).
> 
>             e.     Payment of Termination Compensation; Continued
> Effectiveness of Certain Obligations.   Any compensation due the Employee as a
> result of the termination of his employment status under this Agreement shall
> be paid in the same manner as if the Employee was still employed by the
> Company without regard to, set-off or reduction by reason of Employee's
> compensation for services or otherwise from any other source or party. No
> termination or expiration of this Agreement whether consummated by action of
> either party or by operation of the terms hereof, shall relieve the Employee
> from his continued performance of the obligations established under paragraphs
> 5 and 6 hereof.
> 
>             f.     Life and Disability Coverage.  If termination of this
> Agreement is due to any reason other than death, the Employee shall have the
> right to purchase any policy of insurance on his life or insuring against his
> disability which is owned by the Company, the exercise of which right shall be
> made by written notice furnished to the Company within thirty (30) days
> subsequent to the date of termination. The purchase price of each policy of
> life insurance shall be the sum of its interpolated terminal reserve value
> (computed as of the closing date) and the proportional part of the gross
> premium last paid before the closing date which covers any period extending
> beyond that date; or if the policy to be purchased shall not have been in
> force for a period sufficient to generate an interpolated terminal reserve
> value, the price shall be an amount equal to all net premiums paid as of the
> closing date. The purchase price of each disability income policy shall e the
> sum of its cash value and the proportional part of the gross premium last paid
> before the closing date which covers any period extending beyond that date.
> The purchase of any insurance policy by the Employee shall be closed as
> promptly as may be practicable after the giving of notice, in no event to
> exceed thirty (30) days thereafter.
> 
>      9.     General Provisions.
> 
>             a.      Nonassignability.   Neither this Agreement nor any right
> or interest hereunder shall be assignable by the Employee, his Beneficiary or
> his legal representatives except as otherwise expressly provided herein.
> 
> 
> -6-
> 
> --------------------------------------------------------------------------------
> 
>             b.      Enforceability. If any term or condition of this Agreement
> shall be adjudged invalid or unenforceable to any extent or in any application
> by a court of competent jurisdiction, then the remainder of this Agreement,
> and such term or condition except to such extent or in such application, shall
> not be affected thereby and each and every term and condition of this
> Agreement shall be valid and enforced to the fullest extent and in the
> broadest application permitted by law.
> 
>             c.     Notice.   All notices or other communications required or
> permitted to be furnished pursuant to this Agreement shall be in writing and
> shall be deemed properly furnished if hand delivered, mailed from within the
> United States by certified or registered mail, or sent by prepaid telegram to
> the recipient party at the address appearing in the preamble to this Agreement
> or to such other address as any such party may have designated by like notice
> forwarded to the other party hereto. Change of address notices shall be deemed
> given when received. All other notices shall be deemed given when mailed,
> telegraphed or hand delivered.
> 
>             d.     Jurisdiction; Application of Florida Law; Venue.  The
> parties agree that, irrespective of any wording that might be construed to be
> in conflict with this paragraph, this Agreement is one for performance in
> Florida. The parties to this Agreement agree that they waive any objection,
> constitutional, statutory or otherwise, to a Florida court's exercising
> jurisdiction of any dispute between them. By entering into this Agreement, the
> parties, and each of them understand that they might be called upon to answer
> a claim asserted in a Florida court. This Agreement, and the application or
> interpretation thereof, shall be governed exclusively by its terms and by the
> laws of the State of Florida. Venue shall be deemed located in Manatee County,
> Florida.
> 
>             e.     Counterparts.  This Agreement may be executed in any number
> of counterparts, each of which shall be deemed an original, but all of which
> together shall constitute one and the same instrument.
> 
>             f.     Binding Effect.  Subject to paragraph 10(a) of this
> Agreement, each of the provisions and agreements herein contained shall be
> binding upon and enure to the benefit of the personal representatives,
> devisees, heirs, successors, transferees and assigns of the respective parties
> hereto.
> 
>             g.      Beneficiary.  As used herein, the term "Beneficiary" shall
> mean the person or persons (who may be designated contingently or successively
> and who may be an entity other than
> 
> -7-
> 
> --------------------------------------------------------------------------------
> 
> an individual, including an estate or trust). The Beneficiary shall be the
> trust or individual designated by the Employee. He may change the Beneficiary
> at any time. If the Employee fails to properly designate a Beneficiary or if
> the Beneficiary predeceases the Employee or dies before complete distribution
> of the benefits has been made, the Company shall distribute the benefit (or
> balance thereof) to the surviving spouse of the Employee, or if she be then
> deceased to the Employee's estate or his designated Trust or Beneficiary.
> 
>             h.     Entire Agreement.  This Agreement, and the other documents
> referenced herein, constitute the entire understanding of the parties hereto
> with respect to the subject matter hereof, and supersedes any prior
> understandings or agreements, oral or written, including specifically but not
> exclusively the Amended and Restated Employment Agreement between the Employee
> and the Company dated as of January 1, 1995, and no amendment, modification or
> alteration of the terms hereof shall be binding unless the same be in writing,
> dated subsequent to the date hereof and duly approved and executed by each of
> the parties hereto.
> 
>      IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as
> of the day and year first above written.
> 
> 
> 
> TELTRONICS, INC.
> By:  /s/ Patrick Min
> 
> --------------------------------------------------------------------------------
> 
> Patrick Min, Chief Financial Officer
> 
> EMPLOYEE:
> 
> 
> 
> /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Ewen Cameron
> 
> 
> 
> -8-
> 
> --------------------------------------------------------------------------------
> 
> 
> STATE OF FLORIDA         )
> COUNTY OF MANATEE  )  SS.:
> 
> 
>      The foregoing instrument was acknowledged before me this 31st day of
> August, 2001, by Patrick Min, Chief Financial Officer of Teltronics, Inc., a
> Delaware corporation, known to me personally to be such, on behalf of the
> corporation.
>      Given under my hand and seal of office the day and year aforesaid.
> 
> 
> 
> /s/ Susan D. Maslanka        
> Notary Public
> 
> 
> 
> 
> 
> STATE OF FLORIDA         )
> COUNTY OF MANATEE  )  SS.:
> 
> 
> 
>      The foregoing instrument was acknowledged before me this 31st day of
> August, 2001, by Ewen Cameron.
>      Given under my hand and seal of office the day and year aforesaid.
> 
> 
> 
> /s/ Susan D. Maslanka        
> Notary Public
> 
> 
> 
> -9-
> 
> --------------------------------------------------------------------------------